Exhibit INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS NOVEMBER 3, 2009 1 Management’s Discussion and Analysis (MD&A) (November 3, 2009) This discussion and analysis should be read in conjunction with the unaudited Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) as at and for the three and nine month periods ended September 30, 2009 and 2008, the December 31, 2008 MD&A and audited Consolidated Financial Statements, the MD&A and unaudited Interim Consolidated Financial Statements as at and for the three and six month periods ended June 30, 2009 and 2008 and the MD&A and unaudited Interim Consolidated Financial Statements as at and for the three month periods ended March 31, 2009 and 2008.The Company’s Consolidated Financial Statements and the financial data included in the MD&A have been prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP). All comparisons are between the quarters ended September 30, 2009 and 2008, unless stated otherwise.All amounts are in Canadian dollars unless otherwise indicated. Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’. Third Quarter Results Summary · Cash provided by operating activities during the quarter was $747 million, a decrease of $988 million from a year ago, primarily due to lower prices. Year-to-date, cash provided by operating activities was $3.0 billion. · Net income was $30 million, down from $1.4 billion a year earlier, also driven by lower commodity prices and the impact of both prior year hedging gains and stock based compensation. · Production averaged 401,000 boe/d, 9% below the third quarter of 2008. Year-to-date, production from continuing operations averaged 412,000 boe/d, 2% above last year. · Netbacks were down 52% from a year earlier, averaging $27.16/boe, with both oil and natural gas prices significantly lower due to the global economic slowdown. · Talisman has continued to maintain a strong balance sheet.At quarter end, debt less cash and bank indebtedness was $1.9 billion, down from $3.9 billion at December 31, 2008. · The Company has added over 170,000 net acres of high quality land in the Pennsylvania Marcellus and Montney shale plays, investing approximately $570 million, the majority of it subsequent to September 30. · Production from the Pennsylvania Marcellus shale play was over 50 mmcf/d atthe end of October. A total of 31 gross wells have been drilled year-to-date and a third rig has been added with plans to move to six rigs by year end. · The Company intends to move segments of its Montney shale play into commercial development early next year. · In Southeast Asia, the Northern Fields dry gas system was fully commissioned and 30 successful development wells have been drilled year-to-date. · Talisman drilled two successful appraisal sidetrack wells in the Shaw oil discovery in the North Sea and successfully appraised the Situche discovery in Peru. · Talisman has completed a number of transactions towards expanding its exploration position in Papua New Guinea. · Talisman declared a semi-annual dividend of 11.25 cents per share, payable on December 31, 2009 to shareholders of record at the close of business on December 11, 2009. 2 Highlights Three months ended Nine months ended September 30, 2009 2008 2009 2008 Financial (millions of C$ unless otherwise stated) Net income (loss) from continuing operations 13 1,343 (515 ) 1,981 Net income from discontinued operations 17 82 1,063 336 Net income 30 1,425 548 2,317 C$ per common share Net income– Basic 0.03 1.40 0.54 2.28 – Diluted 0.03 1.38 0.54 2.23 Net income (loss) from continuing operations – Basic 0.01 1.32 (0.51 ) 1.95 – Diluted 0.01 1.30 (0.51 ) 1.91 Production (daily average) Oil and liquids (bbls/d) 188,918 213,652 202,725 203,268 Natural gas (mmcf/d) 1,239 1,233 1,255 1,196 Continuing operations (mboe/d) 395 419 412 402 Discontinued operations (mboe/d) 6 24 13 29 Total mboe/d (6 mcf 1 boe) 401 443 425 431 The Company’s net income for the quarter was significantly impacted by lower commodity prices compared to a year ago.Net income for the first nine months of $548 million included net gains on asset dispositions of $1 billion. Daily Average Production, Before Royalties Three months ended Nine months ended September 30, 2009 2009 vs 2008 (%) 2008 2009 2009 vs 2008 (%) 2008 Continuing operations Oil and liquids (bbls/d) North America 28,558 (4 ) 29,653 28,834 (4 ) 29,885 UK 71,300 (31 ) 103,037 87,859 (4 ) 91,779 Scandinavia 30,067 (4 ) 31,451 32,018 4 30,787 Southeast Asia 45,145 30 34,623 40,222 12 35,894 Other 13,848 (7 ) 14,888 13,792 (8 ) 14,923 188,918 (12 ) 213,652 202,725 - 203,268 Natural gas (mmcf/d) North America 776 (8 ) 840 792 (4 ) 827 UK 14 (36 ) 22 21 17 18 Scandinavia 38 111 18 44 132 19 Southeast Asia 411 16 353 398 20 332 1,239 - 1,233 1,255 5 1,196 Continuing operations (mboe/d) 395 (6 ) 419 412 2 402 Discontinued operations North America 5 15 10 17 UK - 3 - 4 Scandinavia - - - 2 Other 1 6 3 6 Discontinued operations (mboe/d) 6 (75 ) 24 13 (55 ) 29 Total mboe/d (6 mcf 1 boe) 401 (9 ) 443 425 (1 ) 431 3 On a year-to-date basis, production from continuing operations increased by 2% primarily as a result of higher liquids and natural gas volumes in Southeast Asia.Third quarter production from continuing operations decreased by 6% over the previous year due principally to decreased liquids volumes in the UK. In North America, natural gas production from unconventional plays continues to increase.Production from the Pennsylvania Marcellus shale play was 47 mmcf/d in September, increasing above 50 mmcf/d in October.However, natural declines, less conventional drilling activity and an equipment failure caused production from continuing operations in North America to decrease by 64 mmcf/d. In the UK, oil and liquids production from continuing operations was lower due principally to the timing of planned shutdowns, but also as a result of operational issues and natural declines. In Scandinavia, production from continuing operations increased due to first production from Rev in January 2009.This increase was partially offset by natural declines in other fields. Natural gas production in Indonesia was 23% higher than last year, averaging 333 mmcf/d due to increased Corridor natural gas production to supply higher contract takes.Tangguh LNG production has been limited to date due to commissioning issues. Southeast Asia oil and liquids production from continuing operations increased by 30% relative to the same quarter in 2008 due principally to Song Doc production which began in the fourth quarter of 2008, Northern Fields production which began in the first quarter of 2009 and a 126% increase in production in Australia as a result of riser and flowline repairs being completed and a new infill well drilled in the Corallina field.The increased oil and liquids production has been partially offset by natural declines in other areas. Oil and liquids production from continuing operations in other areas decreased by 7% due principally to OPEC production restrictions. Volumes produced into (sold out of) inventory1 Three months ended Nine months ended September 30, 2009 2008 2009 2008 UK 1,345 13,323 (1,758 ) 1,948 Scandinavia 630 (1,126 ) (1,757 ) (480 ) Southeast Asia 2,240 (955 ) (1,936 ) 2,379 Other 4,869 10,225 (4,262 ) 4,271 Total produced into (sold out of) inventory – bbls/d 9,084 21,467 (9,713 ) 8,118 Total produced into (sold out of) inventory – mmbbls 0.8 2.0 (2.7 ) 2.2 Inventory at September 30 - mmbbls 2.4 5.3 2.4 5.3 1. Includes impact of discontinued operations In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted.The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred.Volumes presented in the ‘Daily Average Production, Before Royalties’ table above represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. 4 Company
